UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 67.78% (Cost $167,563,817) Aerospace & Defense 0.45% Raytheon Co., Note 8.300 03-01-10 BBB- 1,000 1,134,603 Agricultural Products 0.36% Corn Products International, Inc., Sr Note 8.450 08-15-09 BBB- 795 886,532 Airlines 0.75% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A- 658 645,621 Pass Thru Ctf Ser 2000-2 Class A-1 7.707 04-02-21 BBB 424 421,325 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 10-02-19 BB- 424 374,579 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 484 433,998 Jet Equipment Trust, Equip Trust Ctf Ser 1995-B2 (B)(H)(S) 10.910 08-15-14 D 550 2,750 Apparel Retail 0.22% Gap, Inc. (The), Note (P) 9.550 12-15-08 BBB- 485 545,767 Asset Management & Custody Banks 0.83% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 2,055 2,060,744 Auto Parts & Equipment 0.63% American Axle & Manufacturing, Inc., Sr Note (L) 5.250 02-11-14 BBB 500 425,625 TRW Automotive, Inc., Sr Note 9.375 02-15-13 BB- 1,052 1,141,420 Brewers 0.08% Molson Coors Capital Finance Corp., Note (Canada) (S) 4.850 09-22-10 BBB 200 198,432 Broadcasting & Cable TV 3.90% AT&T Broadband Corp., Gtd Note 8.375 03-15-13 BBB 980 1,159,505 British Sky Broadcasting Group Plc, Gtd Sr Note (United Kingdom) 8.200 07-15-09 BBB- 905 1,004,318 Page 1 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Charter Communications Holdings LLC/Charter Communications Holdings Capital Corp., Sr Note 10.250 09-15-10 CCC- 2,000 2,050,000 Innova S. de R.L., Note (Mexico) 9.375 09-19-13 BB- 1,500 1,702,500 Shaw Communications, Inc., Sr Note (Canada) 8.250 04-11-10 BB+ 1,000 1,086,250 TCI Communications, Inc., Sr Deb 9.800 02-01-12 BBB+ 840 1,033,073 Videotron Ltee Sr Note (Canada) (S) 6.375 12-15-15 B+ 300 297,750 XM Satellite Radio, Inc., Sr Sec Note 12.000 06-15-10 CCC+ 533 607,620 Sr Sec Note, Step Coupon (Zero to 12-31-05, then 14.000%) (O) Zero 12-31-09 CCC+ 728 764,727 Building Products 0.85% Pulte Homes, Inc., Sr Note (L) 6.250 02-15-13 BBB- 1,000 1,031,294 Toll Brothers, Inc., Gtd Sr Note (L) 6.875 11-15-12 BBB- 1,000 1,074,090 Casinos & Gaming 3.11% Chukchansi Economic Development Auth., Sr Note (G)(S) 14.500 06-15-09 CCC+ 1,000 1,205,000 Harrah's Operating Co., Inc., Gtd Sr Note 8.000 02-01-11 BBB- 735 821,806 Gtd Sr Note 5.500 07-01-10 BBB- 720 726,801 Jacob's Entertainment, Inc., Sr Sec Note (B) 11.875 02-01-09 B 700 762,713 Mashantucket West Pequot, Note (S) 5.912 09-01-21 BBB- 275 274,395 Mohegan Tribal Gaming Auth., Sr Sub Note 7.125 08-15-14 B+ 250 258,750 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 800 864,000 Seneca Gaming Corp., Sr Note (S) 7.250 05-01-12 BB- 1,000 1,025,000 Trump Entertainment Resorts, Inc., Gtd Sec Note 8.500 06-01-15 B- 500 482,500 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 B+ 1,257 1,338,705 Commodity Chemicals 1.05% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 500 515,000 Gtd Sec Note 9.500 12-15-08 BB- 1,010 1,057,975 RPM International, Inc., Sr Note 6.250 12-15-13 BBB 1,000 1,033,524 Communications Equipment 0.43% Motorola, Inc., Deb 6.500 11-15-28 BBB+ 980 1,076,060 Page 2 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Construction Materials 0.15% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 370 370,000 Consumer Finance 1.85% Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 1,925 1,859,448 General Motors Acceptance Corp., Note 7.250 03-02-11 BBB- 680 632,322 Household Finance Corp., Note 6.375 10-15-11 A 615 657,832 HSBC Finance Corp., Sr Note 6.750 05-15-11 A 1,350 1,468,287 Diversified Banks 2.29% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 620 661,969 Barclays Bank Plc, Perpetual Bond (6.278% to 12-15-34 then variable) (United Kingdom) 6.278 12-29-49 A+ 1,600 1,573,296 Chuo Mitsui Trust & Banking Co., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-01-49 Baa2 905 871,093 Mizuho Financial Group Cayman Ltd., Gtd Note (Cayman Islands) 8.375 12-29-49 A2 750 811,875 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 630 765,871 Wachovia Corp., Sub Note 5.250 08-01-14 A- 1,000 1,014,022 Diversified Chemicals 1.26% NOVA Chemicals Corp., Med Term Note (Canada) 7.400 04-01-09 BB+ 1,955 1,989,213 Potash Corp. of Saskatchewan, Inc., Note (Canada) 7.750 05-31-11 BBB+ 1,000 1,137,664 Diversified Commercial Services 0.99% Hutchison Whampoa International Ltd., Gtd Note (Cayman Islands) (S) 6.500 02-13-13 A- 750 801,441 Noble Group Ltd., Sr Note (Bermuda) (S) 6.625 03-17-15 BB+ 1,000 923,154 Sotheby's Holdings, Inc., Note 6.875 02-01-09 BB- 750 750,000 Diversified Financial Services 1.14% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BB+ 915 1,086,874 Glencore Funding LLC, Gtd Note (S) 6.000 04-15-14 BBB- 875 828,900 St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 840 920,340 Page 3 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Diversified Metals & Mining 0.28% Freeport-McMoRan Copper & Gold, Inc., Sr Note (L) 6.875 02-01-14 B+ 500 495,000 Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 200 200,000 Electric Utilities 5.52% AES Eastern Energy L.P., Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,222 1,423,967 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BB+ 700 826,021 CE Generation LLC, Sr Sec Note 7.416 12-15-18 BB- 791 841,373 Empresa Electrica Guacolda S.A., Sr Sec Note (Chile) (S) 8.625 04-30-13 BBB- 830 914,902 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 376 373,996 HQI Transelect Chile S.A., Sr Note (Chile) 7.875 04-15-11 A- 1,175 1,322,625 Indiantown Cogeneration, L.P., 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 461 502,075 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 315 349,650 Kansas Gas and Electric Co., Bond (S) 5.647 03-29-21 BB- 425 420,597 Midland Funding Corp. II, Deb Ser B 13.250 07-23-06 BB- 1,639 1,729,078 MSW Energy Holdings II LLC/MSW Energy Finance Co., II, Inc., Sr Sec Note Ser B 7.375 09-01-10 BB- 750 778,125 PNPP II Funding Corp., Deb 9.120 05-30-16 BB+ 470 547,724 System Energy Resources, Inc., Sec Bond (S) 5.129 01-15-14 BBB 449 439,785 TransAlta Corp., Note (Canada) 5.750 12-15-13 BBB- 2,000 2,045,946 TXU Corp., Sec Bond 7.460 01-01-15 BBB 615 655,595 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 534 578,153 Electrical Components & Equipment 0.71% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,500 1,579,107 L-3 Communications Corp., Sr Sub Note (S) 6.375 10-15-15 BB+ 200 201,500 Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 745 796,205 Page 4 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Food Retail 1.51% Ahold Lease USA, Inc., Gtd Pass Thru Ctf Ser 2001A-1 (L) 7.820 01-02-20 BB 1,304 1,415,413 Albertson's, Inc., Deb 7.450 08-01-29 BBB- 715 616,761 Delhaize America, Inc., Gtd Note 9.000 04-15-31 BB+ 1,500 1,731,512 Foreign Government 0.48% Colombia, Republic of, Note (Colombia) 10.000 01-23-12 BB 1,000 1,205,000 Gas Utilities 0.73% Energy Transfer Partners, Gtd Sr Note (G) 5.950 02-01-15 BBB- 500 497,480 Sr Note (G)(S) 5.650 08-01-12 BBB- 835 822,258 NorAm Energy Corp., Deb 6.500 02-01-08 BBB 475 490,933 Health Care Facilities 0.81% HCA, Inc., Note 8.750 09-01-10 BB+ 1,012 1,117,653 Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 855 894,818 Hotels, Resorts & Cruise Lines 0.43% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,050 1,070,390 Industrial Conglomerates 0.43% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 6.625 02-22-10 BB+ 480 474,784 Waste Services, Inc., Sr Sub Note (S) 9.500 04-15-14 CCC 600 597,000 Industrial Machinery 1.13% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 1,385 1,514,549 Manitowoc Co., Inc., (The) Sr Note 7.125 11-01-13 B+ 500 517,500 Trinity Industries Leasing Co., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 749 780,832 Insurance Brokers 0.74% Marsh & McLennan Cos., Inc., Sr Note 5.375 03-15-07 BBB 1,470 1,473,213 Willis Group North America, Gtd Note 5.625 07-15-15 BBB- 185 183,810 Gtd Note 5.125 07-15-10 BBB- 185 184,864 Page 5 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Integrated Oil & Gas 1.04% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 1,065 1,246,050 Petro-Canada, Deb (Canada) 9.250 10-15-21 BBB 1,000 1,344,300 Integrated Telecommunication Services 4.00% AT&T Corp., Med Term Note 8.350 05-15-25 BB+ 500 511,250 Sr Note (P) 9.750 11-15-31 BB+ 490 620,463 Bellsouth Corp., Deb 6.300 12-15-15 A 1,074 1,120,267 France Telecom S.A., Note (France) (P) 7.750 03-01-11 A- 915 1,038,954 Qwest Capital Funding, Inc., Gtd Note (L) 7.000 08-03-09 B 1,700 1,661,750 SBC Communications, Inc., Note 5.100 09-15-14 A 830 822,459 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 A- 1,000 1,119,544 Gtd Sr Note 6.875 11-15-28 A- 820 905,834 Telecom Italia Capital, Gtd Note (Luxembourg) (S) 4.950 09-30-14 BBB+ 1,500 1,451,598 Telefonos de Mexico, S.A. de C.V., Note (Mexico) 5.500 01-27-15 BBB 735 722,865 It Consulting & Other Services 0.55% NCR Corp., Note 7.125 06-15-09 BBB- 375 397,574 Unisys Corp., Sr Note (L) 6.875 03-15-10 BB+ 1,000 965,000 Leisure Facilities 0.29% Cinemark USA, Inc., Sr Sub Note (L) 9.000 02-01-13 B- 700 722,750 Leisure Products 0.12% K2, Inc., Sr Note 7.375 07-01-14 BB 300 300,000 Metal & Glass Containers 1.10% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 1,085 1,150,100 Owens-Brockway Glass Container, Inc., Gtd Sr Sec Note 8.750 11-15-12 BB- 1,000 1,080,000 Gtd Sr Note 8.250 05-15-13 B 500 520,000 Multi-Line Insurance 0.83% American International Group, Note (S) 5.050 10-01-15 AA 700 695,656 Assurant, Inc., Sr Note 6.750 02-15-34 BBB+ 490 527,101 Page 6 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Massachusetts Mutual Life Insurance Co., Surplus Note (S) 7.625 11-15-23 AA 470 581,716 Phoenix Life Insurance, Surplus Note (S) 7.150 12-15-34 BBB+ 255 252,801 Multi-Media 0.66% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 980 1,124,189 Time Warner, Inc., Deb 9.125 01-15-13 BBB+ 425 518,945 Multi-Utilities & Unregulated Power 1.21% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB- 525 676,723 Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 500 497,500 Salton Sea Funding Corp., Sr Sec Note Ser C 7.840 05-30-10 BB+ 1,744 1,828,530 Office Services & Supplies 0.40% Steelcase, Inc., Sr Note 6.375 11-15-06 BBB- 980 984,964 Oil & Gas Drilling 1.12% Alberta Energy Co., Ltd., Note (Canada) 8.125 09-15-30 A- 685 903,657 Delek & Avner-Yam Tethys, Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 393 386,849 Gazprom, Loan Part Note (Russia) (S) 9.625 03-01-13 BB 1,000 1,241,250 Grant Prideco, Inc., Sr Note (S) 6.125 08-15-15 BB 250 252,500 Oil & Gas Exploration & Production 0.21% Plains Exploration & Production Co., Sr Note 7.125 06-15-14 BB- 500 526,250 Oil & Gas Refining, Marketing & Transportation 0.79% Enterprise Products Operating, L.P., Gtd Sr Note Ser B 5.600 10-15-14 BB+ 1,000 996,481 Reliant Energy Inc., Sr Sec Note 6.750 12-15-14 B+ 1,000 982,500 Paper Packaging 1.00% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 1,250 1,256,250 Stone Container Corp., Sr Note 9.750 02-01-11 B 275 279,125 Sr Note 8.375 07-01-12 B 1,000 950,000 Page 7 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Paper Products 0.51% Abitibi-Consolidated Co., Gtd Sr Note (Canada) 6.950 12-15-06 BB- 1,250 1,268,750 Pharmaceuticals 1.30% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 1,550 1,708,240 Wyeth, Note 5.500 03-15-13 A 1,500 1,538,340 Property & Casualty Insurance 0.63% Markel Corp., Sr Note 7.350 08-15-34 BBB- 515 552,668 Ohio Casualty Corp., Note 7.300 06-15-14 BB 750 808,367 URC Holdings Corp., Sr Note (S) 7.875 06-30-06 AA- 205 208,797 Publishing 0.17% Dex Media West, Gtd Sr Sub Note 9.875 08-15-13 B 391 431,566 Real Estate Investment Trusts 1.30% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 165 184,586 iStar Financial, Inc., Sr Note 7.000 03-15-08 BBB- 785 818,926 ProLogis, Note 5.500 03-01-13 BBB+ 980 1,000,794 Simon Property Group, L.P., Note 5.100 06-15-15 BBB+ 1,000 980,189 Ventas Realty, L.P./Capital Corp., Sr Note 6.625 10-15-14 BB 250 251,250 Real Estate Management & Development 0.54% Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 830 831,105 Socgen Real Estate Co., LLC, Perpetual Bond Ser A (7.640% to 09-30-07 then variable) (S) 7.640 12-29-49 A 495 521,048 Regional Banks 1.74% Colonial Capital II, Gtd Cap Sec Ser A 8.920 01-15-27 BB 1,029 1,089,986 Crestar Capital Trust I, Gtd Capital Security 8.160 12-15-26 A- 880 943,913 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 533,423 Greater Bay Bancorp, Sr Note (S) 5.125 04-15-10 BBB- 540 538,291 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,130 1,221,640 Page 8 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Specialized Finance 1.35% ASG Consolidated LLC, Sr Disc Note (Zero to 11-1-08, then 11.500%) (O) Zero 11-01-11 B- 1,180 902,700 Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 750,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 5.590 02-15-12 Baa3 500 485,058 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 999 1,047,755 Humpuss Funding Corp., Gtd Note (S) 7.720 12-15-09 B2 187 183,565 Telecommunication Services 0.80% Intelsat Ltd, Sr Note (Bermuda) (L)(P)(S) 8.695 01-15-12 B+ 450 457,875 Telus Corp., Note (Canada) 8.000 06-01-11 BBB 1,350 1,544,458 Telecommunications Equipment 0.77% Corning, Inc., Med Term Note 8.300 04-04-25 Ba2 1,150 1,193,779 Note 6.050 06-15-15 BBB- 740 735,719 Thrifts & Mortgage Finance 8.65% Bear Stearns Alt-A Trust, Collateralized Mtg Obligation Ser 2005-3 Class B2 (P) 5.407 04-25-35 AA+ 439 437,529 Bear Stearns Commercial Mortgage Securities, Inc., Commercial Sub Bond Ser 2004-ESA Class C (S) 4.937 05-14-16 AA 1,000 1,003,799 Chaseflex Trust, Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 1,220 1,213,156 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 156 163,068 Countrywide Alternative Loan Trust, Mtg Asset Backed Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 1,004 1,014,281 Mtg Asset Backed Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 584 593,435 Countrywide Home Loans Servicing, L.P., Mtg Asset Backed Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 4,259 4,257,117 Mtg Asset Backed Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 694 691,922 Crown Castle Towers LLC, Commercial Mtg Pass Thru Ctf Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 655 650,292 DLJ Mortgage Acceptance Corp., Commercial Mtg Pass Thru Ctf Ser 1996-CFI Class B (S) 8.356 03-13-28 AAA 1,441 1,454,954 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.261 12-25-34 AA 314 312,068 Page 9 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Global Signal Trust, Sub Bond Ser 2004-1A Class D (S) 5.098 01-15-34 BBB 2,000 1,975,138 Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 385 374,593 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.445 08-25-34 AA 704 696,881 Indymac Index Mortgage Loan Trust, Asset Backed Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 469 467,090 Asset Backed Ctf Ser 2005-AR5 Class B1 (P) 5.448 05-25-35 AA 508 508,230 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,965 1,954,075 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.381 05-25-35 AAA 319 314,523 Sovereign Capital Trust I, Gtd Cap Security 9.000 04-01-27 BB 1,000 1,076,777 Washington Mutual, Inc., Mtg Ln Pass Thru Ctf Ser 2005-AR4 Class B1 4.684 04-25-35 AA 1,456 1,423,298 Mtg Ln Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 946 972,044 Tobacco 0.42% Commonwealth Brands, Inc., Sr Sec Sub Note (G)(S) 10.625 09-01-08 B 1,000 1,050,000 Utilities Other 0.25% Magellan Midstream Partners, L.P., Note 6.450 06-01-14 BBB 590 624,804 Wireless Telecommunication Service 2.60% America Movil S.A. de C.V., Sr Note (Mexico) 5.750 01-15-15 BBB 1,225 1,229,245 AT&T Wireless Services, Inc., Sr Note 8.750 03-01-31 A 1,475 1,990,952 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 1,000 1,000,000 Mobile Telesystems Finance S.A., Gtd Sr Note (Luxembourg) (L)(S) 9.750 01-30-08 BB- 350 378,000 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 A- 1,250 1,338,208 Rogers Wireless, Inc., Sr Sub Note (Canada) (L) 8.000 12-15-12 B+ 500 528,125 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.52% (Cost $3,749,171) Agricultural Products 0.42% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,044,141 Diversified Banks 0.40% Abbey National Plc, 7.375% (United Kingdom) A- 38,700 1,008,522 Page 10 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) Diversified Financial Services 0.40% ABN AMRO Capital Funding Trust VII, 6.08% A 40,000 997,200 Multi-Utilities & Unregulated Power 0.22% Dominion CNG Capital Trust I, 7.80% BBB- 21,100 547,967 Real Estate Investment Trusts 0.08% Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 7,500 188,175 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 29.76% (Cost $74,557,237) Government U.S. 8.14% United States Treasury, Bond (L) 10.625 08-15-15 AAA 5,000 7,482,225 Bond (L) 9.125 05-15-18 AAA 555 800,566 Bond 6.875 08-15-25 AAA 500 644,571 Bond (L) 5.375 02-15-31 AAA 6,210 6,957,138 Note (L) 4.250 08-15-15 AAA 4,435 4,407,281 Government U.S. Agency 21.62% Federal Home Loan Bank, Bond 4.600 04-11-08 AAA 2,470 2,461,916 Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 33 35,337 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 8,819 8,974,334 30 Yr Pass Thru Ctf 6.000 02-01-35 AAA 430 437,822 CMO REMIC 2901-UB 5.000 03-15-33 AAA 4,270 4,205,641 CMO REMIC 2978 5.500 01-15-31 AAA 2,590 2,602,479 CMO REMIC 2979-JD 5.500 08-15-31 AAA 2,535 2,548,311 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 12 12,038 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 35 37,095 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 20 20,554 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 58 60,867 30 Yr Pass Thru Ctf 6.000 11-01-34 AAA 2,153 2,189,961 30 Yr Pass Thru Ctf (M) 6.000 10-01-35 AAA 4,510 4,586,388 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 4,758 4,838,194 30 Yr Pass Thru Ctf 5.500 05-01-34 AAA 1,023 1,023,316 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 690 690,221 30 Yr Pass Thru Ctf 5.500 06-01-35 AAA 706 705,925 30 Yr Pass Thru Ctf 5.500 07-01-35 AAA 11,586 11,584,561 CMO REMIC 2003-17-QT 5.000 08-25-27 AAA 1,595 1,590,786 Note 6.000 05-30-25 AAA 1,652 1,630,980 Note (L) 5.000 04-19-10 AAA 2,470 2,469,760 Financing Corp., Bond 9.400 02-08-18 Aaa 785 1,115,236 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 7 7,749 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 5 5,009 Page 11 John Hancock Investors Trust Securities owned by the Fund on September 30, 2005 (unaudited) 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 14,531 Interest Credit Par value Issuer, description, maturity date rate (%) rating (A) Value Short-term investments 0.94% (Cost $2,332,594) Government U.S. Agency 0.93% Federal Home Loan Bank, Disc Note 10-3-05 Zero AAA 2,300 2,300,000 Joint Repurchase Agreement 0.01% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (Secured by U.S. Treasury Inflation Indexed Bond 3.875% due 4-15-32) 3.250 33 33,000 Total investments 100.00% Page 12 John Hancock Investors Trust Financial futures contracts September 30, 2005 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-Year Treasury Note 320 Short Dec 05 $244,121 U.S. 10-Year Treasury Note 025 Short Dec 05 $27,169 Financial futures contracts John Hancock Investors Trust Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of September 30, 2005. (M) These securities having an aggregate value of $4,586,388, or 1.84% of the Fund's net assets, have been purchased as forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $4,755,123 of Federal Home Loan Bank, 6.000%, 8-1-34 and Federal National Mortgage Assn., 6.000%, 5-1-35 have been segregated to cover the forward commitments. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on September 30, 2005. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $34,547,061 or 13.87% of the Fund's total investments as of September 30, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $248,202,819. Gross unrealized appreciation and depreciation of investments aggregated $4,749,462 and $3,843,800, respectively, resulting in net unrealized appreciation of $905,662. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice
